      Case 4:20-cv-02742-KAW Document 19 Filed 06/28/20 Page 1 of 1




 1   P. Kristofer Strojnik, State Bar No. 242728
     pstrojnik@strojniklaw.com
 2   Esplanade Center III, Suite 700
 3   2415 East Camelback Road
     Phoenix, Arizona 85016
 4   Telephone: (602) 510-9409
 5
     Attorneys for Plaintiff
 6   THERESA BROOKE
 7                             UNITED STATES DISTRICT COURT
 8
                          NORTHERN DISTRICT OF CALIFORNIA
 9
10
     THERESA BROOKE, a married woman                 Case No: 4:20-cv-02742-KAW
11   dealing with her sole and separate claim,
                                                     NOTICE OF VOLUNTARY
12                        Plaintiff,                 DISMISSAL WITH PREJUDICE
13
     vs.
14
     HAMCOR INVESTMENTS LLC,
15
16                         Defendant.
17
            NOTICE IS HEREBY GIVEN that Plaintiff Theresa Brooke dismisses the above
18
     action with prejudice; each party to bear her/its own costs and attorneys’ fees.
19
20          RESPECTFULLY SUBMITTED this 28th day of June, 2020.
21
22                                               /s/ Peter Kristofer Strojnik
                                                 Peter Kristofer Strojnik (242728)
23
                                                 Attorneys for Plaintiff
24
25
26
27
28
